NO. 12-13-00184-CR

                             IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

SAMOA GABRIELLE SCOTT,                                     §    APPEAL FROM THE 114TH
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                   §    SMITH COUNTY, TEXAS

                                           MEMORANDUM OPINION
                                               PER CURIAM
         After the trial court accepted Appellant’s guilty plea, Appellant was convicted of the offense
of possession of a controlled substance. We have received the trial court's certification showing that
this is a plea bargain case and Appellant has no right to appeal. See TEX. R. APP. P. 25.2(d). The
certification is signed by Appellant and Appellant’s counsel. We have also received the clerk’s
record, which supports the trial court’s certification. Accordingly, the appeal is dismissed for want
of jurisdiction.
Opinion delivered May 31, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (DO NOT PUBLISH)
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                             MAY 31, 2013


                                         NO. 12-13-00184-CR


                                  SAMOA GABRIELLE SCOTT,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee

                           Appeal from the 114th Judicial District Court
                         of Smith County, Texas. (Tr.Ct.No. 114-0286-13)

                       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that this court is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.